DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
The arguments contained herein are based on the claim interpretation, below.
Applicant's arguments filed 11/09/2021 have been fully considered but they are not persuasive.
Applicant first argues that Fong 1 does not disclose “an unsealed air supply enclosure for clean air maintained at a first pressure above an ambient pressure to inhibit unfiltered ambient air from leaking into the air supply enclosure” (pg 11 ln 12-14). However, this was admitted by the Examiner in the prior Office Action.
Applicant next argues that Sun does not remedy this deficiency because Sun is directed toward a factory and teaches a fresh air collection device to ingest ambient air (pg 11 last paragraph and pg 12 last paragraph)
The Examiner respectfully disagrees. A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. See MPEP 2141.01(a). As applied to the instant application, the instant application is for clean air” (line 2) and does not require filtering the clean air. As such, Sun is analogous art and, when combined with Fong 1, renders obvious the invention of claim 1.
Applicant next argues that neither reference teaches “an unsealed processing chamber maintained at a second pressure below ambient air pressure to inhibit processing chamber air from leaking out of the processing chamber” and argues that only build platform 14 of Fong should be considered the processing chamber (pg 13 para 2). The Examiner respectfully disagrees. Instant claim 1 does not limit the “processing chamber” to only include the area immediately surrounding the build platform. As such, the entirety of the invention of Fong 1 meets the claimed “processing chamber maintained at a second pressure below ambient air pressure” as Fong explicitly states the pressure within the chamber is maintained below ambient pressure (paras 0013, 0018, 0019, 0053).
The end result of the combination proposed by the Examiner is the system of Sun being placed around the system of Fong 1. 
If Applicant believes any of this Office Action is unclear or incorrect, the Applicant is encouraged to schedule an interview with the Examiner.

Claim Interpretation

In reference to claim 8:

If any of this interpretation is unclear, the Examiner encourages Applicant to schedule a telephone interview.

In reference to claim 18:
The term “heat source” has been given its broadest reasonable interpretation in light of the specification. See MPEP 2111. Applicant’s publication states “[i]n various examples, the fusing agent is a dark colored liquid such as for example black pigmented ink, a UV absorbent liquid or ink, and/or other liquid(s). A heat source, such as for example one or more infrared fusing lamps, is then passed over the entire print zone” (para 0010). As the first sentence discloses black pigmented ink or a UV absorbent ink and the second sentence discloses “a heat source” is passed over after the UV absorbent ink, the term “heat source” in claim 18 has been interpreted to include a UV lamp. Further, a UV lamp would be a 

In reference to claim 19:
The term “subsystem” is a broad limitation without any definition of what function the claimed subsystem performs. As such, any functional element meets the claimed subsystem.
The term “separate” has been given its broadest reasonable interpretation in light of the specification. See MPEP 2111. The term “separate,” given its broadest reasonable interpretation, does not require that the at least one subsystem be outside of the processing chamber. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fong (US20030235635 – hereinafter Fong 1) in view of Sun (CN102205334A).

In reference to claims 1 and 9:
Fong 1 discloses additive manufacturing system for capturing airborne contaminants (abstract), comprising: 
an unsealed processing chamber maintained at a second pressure below the ambient air pressure to inhibit processing chamber air from leaking out of the processing chamber (para 0053; Figs. 3 and 4); and 
an air pathway disposed between the processing chamber and an area outside of the processing chamber to provide clean air from the air supply enclosure to the processing chamber (para 0053).
Fong 1 further discloses wherein the second pressure is to allow ambient air to leak into the processing chamber from the ambient environment and inhibit the processing chamber air from leaking out of the processing chamber into the ambient environment or into the air supply enclosure (claim 9)(paragraph 0052).
Fong 1 does not disclose that the area outside of the processing chamber is an unsealed air supply enclosure for clean air maintained at a first pressure above an ambient air pressure to inhibit unfiltered ambient air from leaking into the air supply enclosure (claim 1) or wherein the first pressure is to allow clean air to leak out of the unsealed air supply enclosure to an ambient environment external to the system (claim 9). However, this is taught by Sun. Sun teaches a ventilation system for small environments (title). Sun further teaches utilizing a negative pressure processing environment for ensuring polluted air can be completely removed (pg 2 ln 4-6) as well as a positive external pressure (unsealed air supply enclosure of the current application) to collect fresh air and prevent contamination (pg 1 final paragraph). It would have been obvious to a person having ordinary skill in the art before the 

In reference to claim 5:
In addition to the discussion of claim 1, above, Fong 1 further discloses comprising: 
a build mechanism disposed in the processing chamber to produce a 3D part during a fabrication operation that further generates the processing chamber air by contaminating the clean air with particulates of a build material (para 0018); 
a second fan coupled to an outlet of the processing chamber to produce the second pressure and expel processing chamber air from the processing chamber (paras 0019, 0031); and 
a second filter disposed between the outlet and the second fan to trap the particulates in the processing chamber air to inhibit the particulates from escaping the processing chamber (paras 0018-0019).

In reference to claim 6:
In addition to the discussion of claim 5, above, Fong 1 further discloses comprising: 
a second pressure sensor disposed in the processing chamber to detect the second pressure (para 0019); 
a second fan speed control to set an operating speed of the second fan (para 0019); and 
a controller coupled to the second pressure sensor and the second fan speed control to maintain the second pressure within a predetermined second pressure range (para 0019).

Claims 2, 3, 8, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fong 1 and Sun as applied to claim 1, above, and further in view of Maggiore (US20150035206).

In reference to claim 2:
In addition to the discussion of claim 1, above, modified Fong 1 does not teach further comprising: 
a first fan coupled to an inlet of the air supply enclosure to produce the first pressure in the air supply enclosure. However, the use of fans to move air is known in the art, for example Fong 1 explicitly discloses the use of a fan to move air (para 0031). It would have been obvious to a person having ordinary skill in the art to utilize a known fan to move the air because fans are recognized for their suitability for the intended use. See MPEP §2144.07.
Modified Fong 1 does not explicitly disclose a first filter coupled to an intake of the first fan to remove particulates from the unfiltered ambient air drawn into the air supply enclosure by the first fan. However, this is taught by Maggiore. Maggiore discloses a system for additive manufacturing (abstract). Maggiore further discloses utilizing a filter for incoming air in a pressurized system in order to maintain a sterile environment (abstract, para 0026, 0102). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of modified Fong 1 with the filter of Maggiore in order to provide for a sterile (contaminant free) processing environment.

In reference to claim 3:
In addition to the discussion of claim 2, above, Fong 1 further discloses utilizing pressure sensors to ensure a pressure drop between the interior low pressure and the area outside the deposition chamber (paras 0057-0059), the unsealed air supply of modified Fong 1. Modified Fong 1 does not explicitly disclose a first pressure sensor disposed in the air supply enclosure to detect the first pressure. However, it would also have been obvious to one of ordinary skill in the art at the time of the invention 
Fong 1 further discloses fans for controlling air flow (para 0031). Fong 1 further discloses controlling fans in order to ensure the flow of air leaving the processing chamber is greater than the flow of air entering the processing chamber (para 0063) as well controlling the process to shut down the apparatus when the pressure difference is below a threshold (para 0058). Modified Fong 1 does not explicitly a first fan speed control to set an operating speed of the first fan; and a controller coupled to the first pressure sensor and the first fan speed control to maintain the first pressure within a predetermined first pressure range. It would have been obvious to a person having ordinary skill in the art to utilize a controller to control the fan speed based on the pressure sensor in order to automate the process. See MPEP 2144.04(III).

In reference to claim 8:
In addition to the discussion of claim 3, above, Sun further discloses a passage between the positive pressure areas and negative pressure areas, e.g. an unsealed subsystem coupled to the air supply enclosure and the processing chamber (Fig. 1). Modified Fong 1 does not teach the subsystem maintained at a third pressure between the first and second pressures and below the ambient air pressure to inhibit air in the subsystem from leaking out of the chamber to atmosphere external to the system. However, the Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114.II). As applied 

In reference to claim 16:
In addition to the discussion of claim 1, above, Fong 1 further discloses wherein the unsealed processing chamber comprises: 
a plate having a top surface on which layers of a desired object are formed by additive manufacturing (para 0035); and 
an elevating support mechanism to raise and lower the plate within the processing chamber as layers of the object are formed (para 0035).  

In reference to claim 17:
In addition to the discussion of claim 1, above, Fong 1 further discloses further comprising a print engine disposed in the processing chamber (para 0035, 0050; Fig. 4 numeral 20), the unsealed air supply enclosure being connected to provide air to the print engine through an air duct that is separate from and in addition to the air pathway (para 0061 disclosing the air duct 120 has a bellows connection to allow the duct to move with dispensing trolley 20; Fig. 4 airflow crossing from right to left at the top of duct 120).

In reference to claim 18:
In addition to the discussion of claim 1, above, Fong 1 further discloses further comprising a heat source (Fig. 4 numeral 38) disposed in the processing chamber, the unsealed air supply enclosure being connected to provide air to the heat source through an air duct that is separate from and in 

In reference to claim 19:
In addition to the discussion of claim 1, above, Fong 1 further discloses further comprising at least one subsystem (Fig. 4 numeral 80) separate from the processing chamber (the term “separate” is interpreted broadly to include a separate chamber within the processing chamber), the unsealed air supply enclosure being connected to provide air to the at least one subsystem through an air duct that is separate from and in addition to the air pathway (duct 132).  

In reference to claim 20:
In addition to the discussion of claim 19, above, Fong 1 further discloses wherein the air flow from the subsystem passes from the subsystem into the processing chamber (para 0051; Fig. 4). Fong 1 also discloses the use of ducts to move air from one location to another (para 0051; air ducts 120, 125, 150, 162). Modified Fong 1 does not explicitly disclose further comprising a duct to pass air from the at least one subsystem into the processing chamber. However, it is the Examiner’s position that the pace above and to the left of the subsystem 80 of Fong 1 would meet the claimed “air duct” or, alternatively, it would have been obvious to a person having ordinary skill in the art to utilize an air duct to move the air from subsystem 80 into the processing chamber because Fong discloses utilizing ducts for moving air, and thus all of the claimed elements are known in the prior art, and the combination yields predictable results. See MPEP 2143 and 2143.02.

Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fong 1, Sun, and Maggiore as applied to claims 3, above, and further in view of Fong (US20040166187 – Hereinafter Fong 2).
In addition to the discussion of claim 3, above, Fong 1 further discloses utilizing fans to cause air flow in a modified pressure enclosure (para 0031). Modified Fong 1 does not disclose that the fan is a duct fan. However, the use of a mechanism recognized in the art as suitable for the intended purpose is prima facie obvious (MPEP 2144.07). As applied to the current application, Fong 2 discloses the use of a duct fan for moving air between areas (para 0010; Fig. 2). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize a duct fan for controlling air flow because duct fans are known in the art as suitable for the intended purpose.
Fong 1 further discloses controlling fans in order to ensure the flow of air leaving the processing chamber is greater than the flow of air entering the processing chamber (para 0063) as well controlling the process to shut down the apparatus when the pressure difference is below a threshold (para 0058). Modified Fong 1 does not explicitly disclose the duct fan having a duct fan working flow rate less than a maximum flow rate of the first fan to ensure that the first fan can maintain the first pressure in the air supply enclosure. However, considering the explicit goals of the system are to maintain pressure differences, it would have been apparent to configure the duct fan to have a lower working flow rate less than a maximum flow rate of the first fan in order to ensure the pressure differential can be maintained.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fong 1 and Sun as applied to claim 5, above, and further in view of Fong 2.
In addition to the discussion of claim 3, above, Fong 1 further discloses utilizing fans to cause air flow in a modified pressure enclosure (para 0031). Modified Fong 1 does not disclose that the fan is a 
Fong 1 further discloses controlling fans in order to ensure the flow of air leaving the processing chamber is greater than the flow of air entering the processing chamber (para 0063) as well controlling the process to shut down the apparatus when the pressure difference is below a threshold (para 0058). Modified Fong 1 does not explicitly disclose the duct fan having a duct fan working flow rate less than a maximum flow rate of the first fan to ensure that the first fan can maintain the first pressure in the air supply enclosure. However, considering the explicit goals of the system are to maintain pressure differences, it would have been apparent to configure the duct fan to have a lower working flow rate less than a maximum flow rate of the first fan in order to ensure the pressure differential can be maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW L SWANSON/              Examiner, Art Unit 1745                                                                                                                                                                                          
/MATTHEW J DANIELS/               Primary Examiner, Art Unit 1742